Hill, C. J.
Section 4644 of the Civil Code requires that “the plaintiff in certiorari shall cause written notice to be given to the opposite party in interest, his agent or attorney, of the sanction of the writ of certiorari, and also the time and place of hearing, at least ten days before the sitting of the court to which the same shall be returnable.” This requirement of the statute was not complied with, and no reason was shown for a failure to comply therewith. Consequently the judgment dismissing the certiorari, on motion of the defendant in certiorari, must be affirmed. Johnson v. State, 2 Ga. App. 182 (58 S. E. 415), and decisions of the Supreme Court therein cited. Judgment affirmed.